DeBRULER, Justice,
concurring in result.
In this case, Officer Heilman interrogated appellant Grass, a juvenile, at the sta-tionhouse with respect to his knowledge of the circumstances surrounding the death of his grandmother. Appellant gave a statement which was recorded and which was admitted at trial against him without objection. This interrogation was not preceded by an advisement of rights, Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, or a tender of the additional procedural safeguards accorded juveniles, Lewis v. State (1972), 259 Ind. 431, 288 N.E.2d 138. The interrogator testified that at the time appellant gave the statement, he was being held for an uncertain period of time until an adult from the Department of Welfare could be notified and come and take control of him and that he was not then a suspect. This is a quite different set of circumstances from that present in Fowler v. State (1985), Ind., 483 N.E.2d 739, where a juvenile was interrogated in the police station with his parents present, was told that he was free to leave at any time, and in fact did leave after giving a statement. Here we do not know what appellant was told about his care and custody. Because there was no objection *35to the admission of the statement at trial, it is quite obvious that there was no trial court determination, based upon relevant facts and circumstances, of the question of whether this statement was the product of custodial interrogation and thus inadmissible in the absence of an advisement of rights and an appropriate waiver of those rights. In light of the aforesaid consideration, I am not prepared to say that this statement would have been admissible had there been a proper objection to its admission at trial and a hearing conducted upon the gravamen of such a proper objection.